Citation Nr: 0824803	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-16 477	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for compensation purposes for 
periodontal disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1958 to 
April 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

The Board acknowledges that following certification of the 
veteran's appeal by the Cleveland RO to the Board in 
September 2006, the veteran submitted additional evidence.  
This evidence was received by the Board in March 2007.  The 
Board notes, however, that the veteran waived initial RO 
consideration of this evidence in writing and requested that 
the Board review the newly submitted evidence in the first 
instance.  There is thus no need for the Board to remand for 
review of this evidence by the RO.  See 38 C.F.R. § 20.1304 
(2007).

A claim of service connection for periodontal disease was 
previously denied by the Board in October 1998.  The Board 
must now address the question of whether new and material 
evidence has been received to reopen the veteran's claim for 
service connection for periodontal disease.  This is so 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  In other words, the Board is required 
to first consider whether new and material evidence is 
presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Hence, the Board has characterized the claim of service 
connection for periodontal disease as a claim to reopen.


FINDINGS OF FACT

1.  In a July 1994 rating decision, the RO denied the 
veteran's claim for service connection for periodontal 
disease.  The veteran appealed the decision to the Board, 
which denied the claim in a May 1997 decision.  On the 
veteran's successful motion for reconsideration, the Board 
again denied the claim via an October 1998 decision.  

2.  Additional evidence associated with the claims file since 
the Board's October 1998 denial does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for periodontal disease.


CONCLUSIONS OF LAW

1.  The Board's October 1998 denial of the veteran's claim of 
service connection for compensation purposes for periodontal 
disease is final.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1100 (2007).

2.  Evidence received since the Board's October 1998 decision 
is not new and material evidence.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156, 20.1105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 
2002).  That notwithstanding, the Board finds that all 
notification and development action needed to render a 
decision as to the application to reopen the claim has been 
accomplished.  Specifically, with regard to reopening the 
claim, the RO informed the veteran of the requirements as set 
forth in 38 C.F.R. § 3.156(a) by a notice letter in February 
2005.  The notice letter provided the regulatory language of 
"new and material" evidence.  The veteran was also told of 
the evidence and information necessary to establishing a 
claim for entitlement to service connection.  Specifically 
regarding VA's duty to notify, the Board finds that the 
February 2005 notice letter to the veteran apprised him of 
what the evidence must show to establish entitlement to the 
benefits sought, what evidence and/or information was already 
in the RO's possession, what additional evidence and/or 
information was needed from the veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the veteran's behalf.  

The February 2005 notice letter also notified the veteran 
that, to be considered material, evidence he supplied must 
pertain to the reason his claim was previously denied.  
Further, the October 2005 statement of the case provided the 
veteran specific notice of the element of service connection 
that was the basis for the October 1998 denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Moreover, a March 2006 
notice letter provided the veteran with the criteria for 
assigning a disability rating and an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
Board concludes that although the complete notice required by 
the VCAA was not provided until after the RO initially 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, v. Principi, 18 Vet. App. 112 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

The Board notes that under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Here, although the veteran's claim 
has not been reopened by the RO and will not be reopened by 
the Board, reasonable efforts to assist the veteran in his 
claim have been undertaken.  To that end, the veteran's 
service treatment records have been obtained and associated 
with the claims file, as have statements from the veteran's 
private physicians and treatment records from the VA Medical 
Center (VAMC) in Cincinnati, Ohio.  Under these 
circumstances, the Board finds that VA has complied with all 
duties to notify and assist required under 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159.

II.  Analysis

In an October 1998 decision pursuant to the veteran's 
successful motion for reconsideration of a 1997 decision, the 
Board denied the veteran's claim of service connection for 
periodontal disease.  The October 1998 decision noted that 
the evidence did not show any medical opinion linking the 
veteran's periodontal disease to his active military service.  
The veteran did not appeal the decision, and it became final.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 
20.1105 (2007).  Thereafter, in January 2005, the veteran 
sought to reopen his claim of service connection for 
periodontal disease.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2007).
During the pendency of the veteran's appeal, VA revised 38 
C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 
2006).  The amended regulation became effective October 6, 
2006.  The Board notes that none of the revisions, which 
relate to receipt of additional service department records, 
affects the veteran's pending claim.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the 1998 Board decision.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The veteran filed his original application for service 
connection for periodontal disease in January 1994.  He 
contended at that time that his in-service strep throat had 
contributed to his periodontal disease.  The RO denied his 
claim via a July 1994 rating decision.  In its October 1998 
decision denying the veteran's appeal of the July 1994 RO 
decision, the Board found that there was no medical evidence 
linking his claimed current periodontal disease with his 
military service.  In this regard, the Board considered the 
veteran's service treatment records, his VAMC and private 
treatment records and his application for service connection, 
as well as statements from the veteran, several private 
physicians, and friends.  The Board found no medical opinion 
linking the veteran's post-service periodontal disease to his 
time on active duty, or any incidents that occurred during 
that time, and denied the veteran's claim.

A review of the evidence added to the record since Board's 
October 1998 decision reflects an August 2005 statement from 
a man who served with the veteran on active duty.  In his 
letter, the veteran's friend confirmed that the veteran 
underwent periodontal surgery while on active duty, which 
caused him additional medical problems such as bleeding gums, 
jaw and cheek pain, and headaches.  The veteran's friend also 
asserted that the veteran had told him about ongoing dental 
problems since his discharge from service, requiring multiple 
treatments.  Additionally, the veteran provided a letter 
dated in April 2006 from his treating periodontist, who 
stated that in November 2004, the veteran had undergone 
osseous surgery on a tooth.  The periodontist further stated 
that the November 2004 surgery was "the current history of 
perio procedures we have on file."  No indication was made 
in the periodontist's letter that the osseous surgery was in 
any way related to the veteran's time in service, either to 
his in-service periodontal treatment or to his strep throat 
infections.  

The veteran also submitted photocopies of original and 
altered excerpts from his service treatment records, evidence 
which was previously associated with the veteran's claims 
file and was considered by the Board in its October 1998 
decision.  Similarly, the veteran submitted a duplicate of a 
February 1995 letter from the veteran's dentist.  This 
evidence was also previously associated with the veteran's 
claims file and considered by the Board in its October 1998 
decision.  

After a review of the evidence mentioned above, the Board 
finds that new and material evidence has not been presented 
or secured, and the claim of service connection for 
periodontal disease may not be reopened.  The evidence is 
partially new in the sense that the August 2005 buddy 
statement and the April 2006 letter from the veteran's 
treating periodontist were not previously before agency 
decision makers.  However, none of this evidence is material 
for purposes of reopening the service connection claim.  
Essentially, the new evidence fails to show an etiological 
link between the veteran's claimed current periodontal 
disease and his time in service.  In that connection, the 
Board acknowledges that the veteran's treating periodontist 
confirmed that the veteran underwent osseous surgery on a 
tooth in November 2004.  However, the periodontist, in his 
April 2006 letter, failed to address whether this surgical 
intervention was in any way related to the veteran's in-
service periodontal surgery, to his in-service diagnosis of 
strep throat, or to any other incident during the veteran's 
period of active duty.  The Board thus concludes that the 
evidence associated with the file subsequent to the October 
1998 decision is not material because it fails to offer a 
medical opinion addressing any possible etiological link 
between the veteran's claimed current periodontal disease and 
his time in service.

In sum, the evidence received since the October 1998 Board 
decision is not material.  As noted in 38 C.F.R. § 3.156(a), 
new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  In this case, the evidence submitted by the veteran 
does not provide any medical evidence addressing an 
etiological link between the veteran's current periodontal 
condition and his time in service.  Thus, none of the 
evidence raises a reasonable possibility of substantiating 
the veteran's claim of service connection.

The Board has also considered the assertions and testimony of 
the veteran and his friend that were made in support of his 
claim, but emphasizes that they are not shown to be other 
than laypersons without the appropriate medical training or 
expertise to render an opinion on a medical matter.  As such, 
they are not competent to provide probative evidence on a 
medical matter-to include the diagnosis and etiology of a 
specific disability such as periodontal disease.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  Therefore, 
where, as here, resolution of an issue on appeal turns on a 
medical matter, unsupported lay statements, even if such 
statements are new, cannot serve as a predicate to reopen a 
previously disallowed claim.  See Hickson v. West, 11 Vet. 
App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that new 
and material evidence has not been received; hence, the 
requirements to reopen the claim of service connection for 
periodontal disease have not been met, and the appeal must be 
denied.  As new and material evidence to reopen the finally 
disallowed claim has not been received, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).

The Board recognizes that the provisions of 38 C.F.R. § 3.381 
(2007) do not allow for periodontal disease to be service 
connected except for the purpose of establishing eligibility 
for outpatient dental treatment.  Nevertheless, given the 
theories of entitlement propounded by the veteran, and 
because of the manner in which the claim was previously 
handled by the Board, which included consideration of 
periodontal disease as secondary to a service-incurred 
disease rather than as a primary disease process, the Board 
has undertaken the analysis of the claim to reopen as set 
forth above.


ORDER

As new and material evidence has not been received, the 
application to reopen a claim of entitlement to service 
connection for periodontal disease is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


